An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

WILLIAM H. MITCHELL, No. 64004
Appellant, 4 p_
THE STATE OF NEVADA, § § gm W 
Respondent. SEP 1 7 2013

 

A law L\N@EMAN
0 uP m

    

ORDER DISMISSING APPEAL

This is an appeal from the district court’s denial of a motion to
dismiss appellant’s post-conviction counsel. Eighth J udicial District
Court, Clark County; David B. Barker, Judge.

We lack jurisdiction because no statute or court rule provides
for an appeal from the aforementioned decision. Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Therefore, we

ORDER this appeal DISMISSED.

    

Gib .lf w

 , J.  J.
Douglas Sa1 '

cc: Hon. David B. Barker, District Judge

William H. Mitchell

Carl E. G. Arnold

Attorney General/Carson City

Clark County District Attorney
Eighth District Court Clerk

SuPnEME Coun'r
oF
NEvAr)A

 

(O) 1947A